—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 27, 1995 (People v Zimmerman, 212 AD2d 821), affirming a judgment of the Supreme Court, Kings County, rendered April 14, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.